                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

KENTON JONES,                                )
                                             )
      Plaintiff,                             )         No. 6:18-CV-21-REW-HAI
                                             )
v.                                           )            OPINION & ORDER
                                             )
PROGRESSIVE CASUALTY                         )
INSURANCE COMPANY, et al.,                   )
                                             )
      Defendants.
                                    *** *** *** ***

       A variety of protections extend to employees after on-the-job injuries. Employers

must navigate such safeguards before getting an injured employee back to work. The

success of the efforts comes down to effective communication between all involved

parties. Crossed wires sparked this suit.

       Employer and employee were never on the same page. The parties’ clumsy

dialogue led to a premature return to work and, ultimately, a termination. Plaintiff solely

blames his former employer, now adverse litigant, for the bungling. Defendant attributes

fault entirely to Plaintiff’s alleged deception and shirking. As the Court sees the record,

the truth lies somewhere in the middle. Defendant’s team did not adequately broadcast

(or even comprehend) Plaintiff’s FMLA status or account for schematic protections in

bringing Plaintiff back on board. But Plaintiff, whether through unintentional

misstatements or willful deceit, gave Defendant ample grounds to fire him. Accordingly,

the Court, at this summary judgment stage, dismisses most of Plaintiff’s voluminous

claim slate, but sees a record that, under the applicable standards, does not wholly

absolve Defendant of liability as a matter of law.



                                             1
I.     BACKGROUND

       On December 19, 2016, Plaintiff Kenton Jones fell while inspecting a cattle trailer

for his job as a Claims Adjuster for Defendant Progressive.1 See DE 60-9 at 14

(December 20, 2016, Jones e-mail). The tumble injured Jones’s shoulder and back. See

DE 60-10 at 2 (Rockcastle Cty. Regional Hosp. Records). A treating physician excused

Jones from work until December 26, 2016. Id. at 5. At a December 28, 2016, follow-up,

Dr. Carol McFadden (a nurse practitioner) authorized Jones, with certain restrictions, to

return to work immediately. See DE 60-13 at 1 (Baptist Health Workers’ Comp Form). A

week later, Dr. McFadden marginally reduced these restrictions. Id. at 2. Jones had

vacation anyway until January 2. See DE 60-11 (December 12, 2016, Jones e-mail).

       On January 5, 2017, Progressive, on McFadden’s certification, approved Jones for

Family and Medical Leave Act (“FMLA”) leave from December 19, 2019, to January 31,

2017. See DE 64-1 (FMLA Approval Notice). However, on several occasions in early

January, Progressive employees contacted Jones regarding a return to work. On January

2, 2017, Jones’s supervisor John Watson e-mailed: “I had received a notification that you

would be back today? Any update you can provide?” DE 60-9 at 21. Jones advised that

he was awaiting medical paperwork and that “they have taken me off work longer than

expected.” Id. at 20 (Jan. 2, 2017, Jones e-mail to Watson). The next day, Progressive

Leave Specialist Sharon Kemp e-mailed Jones: “I just wanted to make sure that you have

made it back to work.” Id. at 22. On the morning of January 5, 2017, Kemp called Jones


1
  Specifically, Progressive Casualty Insurance Company. Plaintiff also initially sued
Progressive Specialty Insurance Agency, Inc. (“Specialty”). See DE 25 at 1 (Complaint).
However, Progressive’s claim that Jones, on December 10, 2018, agreed to dismiss his
claims against Specialty, with prejudice, stands undisputed. See DE 61-1 at 1 n.1 (Mem.
Supp. Mot. Summ. J.); see generally DE 64 (Resp.). Accordingly, the Court refers to the
sole remaining Defendant as simply “Progressive.” The Court dismisses Specialty.


                                            2
and advised that Progressive HR Consultant Jennifer Liebler believed that the Company

could accommodate Dr. McFadden’s restrictions. See id. at 31 (Jan. 5, 2017, Kemp e-

mail memorializing call). Jones, who typically did field not desk work, raised doubts

about any accommodations given that the injury limited use of his dominant hand. Id.

Kemp advised that she would reach back out to Jones after confirming with HR and

would “get him back to work as early as tomorrow.” Id. Later that day, Kemp e-mailed

notice that Progressive was “able to accommodate” Dr. McFadden’s restrictions and that

it would “expect” Jones to return to normal working hours the next morning. Id. at 33 (e-

mail). Jones did not (at that time) receive Kemp’s afternoon message. See DE 64-20

(Jones’s recording of Jan. 17, 2017, call) at 02:30 (Jones denying receiving Progressive

communications on the afternoon of Jan. 5, 2017).

       On Friday, January 6, 2017, Liebler called Jones to confirm the Company

accommodations and relayed Progressive’s expectation that Jones return in a light-duty

role on Monday, January 9. DE 64 (Pl.’s Resp.) at 4; DE 60-9 at 39 (Jan. 6, 2017, Liebler

e-mail memorializing call). Jones advised Liebler that he was unable to return on January

9, 2017, because of an intervening personal trip to Arizona. DE 64 at 4. Thus, Liebler

(seeded with doubt) advised that Progressive would expect Jones back on January 11. Id.

Liebler quietly began a probe that day. See DE 60-9 at 2 (Liebler notes).

       When Jones returned on January 11 for light duty, his supervisor (Watson) sent

him eleven requirements for the modified role. DE 64-15 (Watson e-mail to Jones: “Light

Duty Assignment Requirements / Expectations”). Progressive’s daily expectations

included, as relevant here, that Jones: (1) e-mail Watson each day at 8:30 to confirm he

was at work, (2) complete a spreadsheet tracking “each claim” Jones worked on, and (3)




                                            3
send Watson the updated spreadsheet each day by 5:15. DE 64-15. The same day,

Liebler, Watson, and (Watson’s supervisor) Christopher Leissner interviewed Jones

about certain perceived discrepancies in Jones’s Arizona trip explanation and the

resulting delay in his return to work. DE 60-9 at 7 (Liebler notes). Though Leissner and

Watson later corroborated much of Liebler’s narrative, Jones disputes many statements

that Liebler’s January 11 notes attribute to him.

        Progressive worried that Jones had deceptively avoided a work return. The

Company perceived that Jones actively misled it with respect to his work release status.

Further, Jones planned a private Arizona trip—thus intending to be away—while the

Company worked to bring him back into the office. Jones either did not promptly

disclose the trip or was dodgy on the details and sequence. Jones knew Kemp was

confirming the Progressive accommodations for him on January 5, with intent that he

return to work on January 6. Despite that, he said nothing to Kemp about going to

Arizona. Further, on January 6, Jones gave the impression, a misdirecting one, that he

was in or en route to Arizona. His plane did not depart Kentucky until hours after his

conversation with Liebler on January 6 (and he arrived in Cincinnati the night before the

Liebler call).

        Liebler investigated based on her recollection of the January 11 call. Jones

provided his January 4, 2017, booking information for a 2:26 p.m., January 6, 2017,

flight from Cincinnati, Ohio, to Phoenix, Arizona. DE 60-9 at 53 (Jan. 13, 2017, Jones e-

mail to Liebler); id. at 55 (image reflecting itinerary). On January 17, 2017, the same

Progressive team conducted a second phone interview, which Jones secretly recorded.

See DE 64-20 (Jones’s recording). On the call, Liebler focused primarily on perceived




                                             4
Jones lies regarding his ticket purchase and Arizona departure dates. Id. Jones

maintained, throughout, that he did not lie and suggested that any discrepancies were

simply a result of misremembering, unintentional misstatements, or because he was

“caught off guard.” See, e.g., id. at 16:35 & 18:00. Progressive, unpersuaded, ultimately

terminated Jones for lack of integrity during the January 17 call. Id. at 16:00. Jones

vowed to sue.

       Based on these events and certain subsequent Progressive conduct,2 Jones seeks

recovery under thirteen separate theories. See DE 25 at 4–11 (Amended Complaint). He

alleges: FMLA interference (Count I); FMLA retaliation (Count II); intentional (Count

III) and negligent (Count IV) infliction of emotional distress; negligence/vicarious

liability (Count V); breach of contract (Count VI); conversion (Count VII); a KRS

337.385 wage violation (Count VIII); Kentucky workers’ compensation retaliation

(Count IX); interference with contract (Count X); wrongful use of administrative

proceedings (Count XI); negligence per se (Count XII); and punitive damages (Count

XIII). Id. Progressive pursues summary judgment on each claim. DE 60 (Motion). The

motion is fully briefed and ripe for review. DE 64 & 69 (Response & Reply).

II.    STANDARD

       A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A reviewing court must construe the evidence and draw all

reasonable inferences from the underlying facts in favor of the nonmoving party.


2
  This foregoing recitation summarizes the primary factual landscape for Jones’s suit.
However, Jones brings several claims based on Progressive’s post-termination conduct.
The Court, for brevity’s sake, reserves factual summaries regarding such events for the
point in the Court’s analysis where they are directly relevant.


                                            5
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986);

Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). Additionally, the court may not

“weigh the evidence and determine the truth of the matter” at the summary judgment

stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

       The burden of establishing the absence of a genuine dispute of material fact

initially rests with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553

(1986) (requiring the moving party to set forth “the basis for its motion, and identify[]

those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate an absence of a

genuine issue of material fact”); Lindsay, 578 F.3d at 414 (“The party moving for

summary judgment bears the initial burden of showing that there is no material issue in

dispute.”). If the moving party meets its burden, the burden then shifts to the nonmoving

party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp., 106.

S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule

56(c) mandates the entry of summary judgment . . . against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp., 106 S. Ct.

at 2552; see also id. at 2557 (Brennan, J., dissenting) (“If the burden of persuasion at trial

would be on the non-moving party, the party moving for summary judgment may satisfy

Rule 56’s burden of production in either of two ways. First, the moving party may submit

affirmative evidence that negates an essential element of the nonmoving party’s claim.

Second, the moving party may demonstrate to the Court that the nonmoving party’s




                                              6
evidence is insufficient to establish an essential element of the nonmoving party’s claim.”

(emphasis in original)).

       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id. A

“genuine” issue exists if “there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct.

at 1356 (“Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, there is no ‘genuine issue for trial.’”) (citation omitted). Such

evidence must be suitable for admission into evidence at trial. Salt Lick Bancorp v. FDIC,

187 F. App’x 428, 444–45 (6th Cir. 2006).

III.   DISCUSSION

           A. FMLA Claims

       Jones alleges two distinct FMLA theories: interference,3 DE 25 at ¶¶ 20–24, and

retaliation,4 id. at ¶¶ 25–28. The Sixth Circuit provides the essential claim elements:




3
  Per the statute: “It shall be unlawful for any employer to interfere with, restrain, or deny
the exercise of or the attempt to exercise, any right provided under this subchapter.” 29
U.S.C. § 2615(a)(1).


                                              7
       To prevail on an interference claim under the FMLA, an employee must
       show: “(1) he was an eligible employee; (2) Defendant was an employer
       subject to the FMLA; (3) he was entitled to leave under the FMLA; (4) he
       gave his employer notice of his intention to take FMLA leave; and (5)
       Defendant denied him FMLA benefits to which he was entitled.” Romans
       v. Mich. Dep’t of Human Servs., 668 F.3d 826, 840 (6th Cir. 2012)
       (citation omitted). To establish a prima facie case of retaliation under the
       FMLA, [a plaintiff] “must show that (1) he engaged in an activity
       protected by the Act; (2) Defendant took an adverse employment action
       against him; and (3) that there was a causal connection between the
       protected activity and the adverse employment action.” Id. at 842 (citation
       omitted).

Hodnett v. Chardam Gear Co., Inc., 749 F. App’x 390, 393–94 (6th Cir. 2018). Absent

direct evidence, the prevailing McDonnell Douglas burden-shifting framework applies to

FMLA retaliation and interference claims. See Groening v. Glen Lake Cmty. Sch., 884

F.3d 626, 630 (6th Cir. 2018) (Plaintiff “offers circumstantial evidence to support this

[retaliation] claim, so we apply the McDonnell Douglas burden-shifting framework.”);


4
  The relevant provision states: “It shall be unlawful for any employer to discharge or in
any other manner discriminate against any individual for opposing any practice made
unlawful by this subchapter.” 29 U.S.C. § 2615(a)(2). Plaintiff, consistent with prevailing
Circuit treatment, expressly taps his retaliation claim as falling under (a)(2). See DE 25 at
5; Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d 599, 616 (6th Cir. 2019) (citing (a)(2)
in FMLA retaliation context); Nowlin v. Nova Nordisk Inc., No. 17-5507, 2018 WL
1805141, at *2 (6th Cir. Feb. 28, 2018) (“The retaliation theory arises from §
2615(a)(2)[.]”); Crawford v. JP Morgan Chase & Co., 531 F. App’x 622, 627 (6th Cir.
2013) (citing (a)(2) as “FMLA’s anti-retaliation statute”). The Court notes, however, that
a retaliation claim like Jones’s—i.e., alleged termination for exercising FMLA rights—is
a poor fit for the (a)(2) verbiage. Certainly (a)(2) prohibits “discharge” and
discrimination, but it does so only for employees that “oppos[e]” an FMLA-barred
practice. “Being fired for taking FMLA leave cannot easily be described as ‘opposing any
practice made unlawful’ by the FMLA.” Woods v. START Treatment & Recovery
Centers, Inc., 864 F.3d 158, 167 (2d Cir. 2017). Rather, as the Second Circuit (and the
Labor Department) have concluded, “adverse employment action in the face of a lawful
exercise of FMLA rights fits comfortably within § 2615(a)(1)’s ‘interfere with, restrain,
or deny’ language.” Id.; see also The Family and Medical Leave Act of 1993, 73 Fed.
Reg. 67,934, 67,986 (Nov. 17, 2008) (“[T]he Department believes that section 2615(a)(1)
provides a clearer statutory basis for . . . prohibition of . . . retaliation.”). That said, the
defense does not argue this theory, and the published Sixth Circuit precedent binds this
Court. Even if that were not the case, the long-standing elements for the underlying
retaliation claim, whatever the statutory basis, would surely remain unchanged.


                                               8
Mullendore v. City of Belding, 872 F.3d 322, 327 (6th Cir. 2017) (“[A] plaintiff’s success

in establishing her prima facie [interference] case does not create a strict liability regime

for employers[.]”). Under this rubric, an employer confronting a facially valid claim may

proffer “a legitimate reason unrelated to the exercise of FMLA rights for engaging in the

challenged conduct.” Grace v. USCAR, 521 F.3d 655, 670 (6th Cir. 2008). A plaintiff

must rebut an employer’s qualifying proffer “by a preponderance of the evidence.” Id.

The employee must, alternatively, show that the explanation “(1) has no basis in fact, (2)

did not actually motivate . . . , or (3) was insufficient to warrant the challenged conduct.”

Mullendore, 872 F.3d at 328 (quotation marks and citation omitted).

                      1. Interference

        As to the interference claim elements, Progressive disputes only the fifth.

Specifically, Defendant contends that it gave Jones all statutorily required leave. DE 61-1

at 18–20. In response, Jones claims Progressive: (A) “chilled” his exercise of FMLA

rights, (B) disciplined him for using FMLA time, and (C) forced him to return work

during FMLA leave. DE 64 at 17–19. For various reasons, the Court rejects the first two

theories but accepts the last.

                                        “Chilling”

        “Interfering with the exercise of an employee’s rights would include, for example,

not only refusing to authorize FMLA leave, but discouraging an employee from using

such leave.” 29 C.F.R. § 825.220.5 However, the mere possibility that “an employer’s



5
  This opinion cites regulations that are “part of the administrative structure the Secretary
[of Labor] devised pursuant to Congress’ directive to issue regulations ‘necessary to carry
out’ the [FMLA]. The Secretary’s judgment that a particular regulation fits within this
statutory constraint must be given considerable weight.” Ragsdale v. Wolverine World
Wide, Inc., 122 S. Ct. 1155, 1159–60 (2002) (quoting 29 U.S.C. § 2654).


                                             9
conduct might ‘chill’ use of FMLA leave is not enough[.]” Bonfiglio v. Toledo Hosp.,

No. 3:16CV2163, 2018 WL 5761220, at *12 (N.D. Ohio Nov. 1, 2018). Jones needed to

offer proof that Progressive’s conduct “in fact, caused h[im] or any other employee to

refrain from requesting or using” such leave. Id. (citation and quotation marks omitted);

see also Saroli v. Automation & Modular Components, Inc., 405 F.3d 446, 454-55 (6th

Cir. 2005). Because Jones fails to show any actual discouragement, his “chilling” theory

fails. See Ragsdale, 122 S. Ct. at 1161 (The FMLA remedies provision “provides no

relief unless the employee has been prejudiced by the violation[.]”).

       For instance, Jones alleges that it was “impossible for him to comply with all of

his employer’s contradictory requests” and that Kemp, Liebler, & Watson had “wildly

different ideas about when and why Mr. Jones should return to work[.]” DE 64 at 17.

True or not, Jones fails to connect either contention to actual repression of his FMLA use.

Jones has always claimed that he came back to work as soon as he received an

unequivocal direction to do so, i.e., after Liebler explicitly confirmed that Progressive

could accommodate his restrictions and would expect him back on January 11, 2017. See

DE 64 at 4 (listing pre-return communications); DE 60-2 at 18 (Jones confirming that if

they “told me to come back under these restrictions, then I would have come back”); DE

64-20 at 02:00 (Jones explaining that he did not advise Sharon Kemp that he could not

return on January 5, 2017, because Kemp never confirmed that Progressive could

accommodate his restrictions). Thus, whether or not Jones was confused about when

Progressive expected him to return, there is no evidence that such a misunderstanding

truncated his time off. Mix ups on Progressive’s end, if anything, extended (from Jan. 4




                                            10
to Jan. 11) Jones’s leave.6 Because Jones failed to produce any evidence that Progressive

policies or conduct actually “chilled” his FMLA use, Defendant is entitled to summary

judgment on this theory.7 See Archey v. AT&T Mobility Servs. LLC, No. CV 17-91-DLB-

CJS, 2019 WL 1434654, at *7 (E.D. Ky. Mar. 29, 2019) (“Plaintiff points to no evidence

showing that she was deterred from pursuing FMLA leave as a result of AT&T’s

conflicting policies. . . . Therefore, the Court rejects this aspect of Plaintiff’s FMLA-

interference claim.”).




6
   This case is also readily distinguishable from the company-policy-driven FMLA
discouragement the court found actionable in Harcourt v. Cincinnati Bell Telephone Co.,
383 F. Supp. 2d 944 (S.D. Ohio 2005). Though Jones cites Harcourt, he identifies no
FMLA-conflicting Progressive policies and, again, identifies no resulting prejudice.
7
   To the extent Plaintiff’s “chilling” theory turns on the bare fact of Progressive
contacting him, the claim is unavailing. DOL regulations unequivocally authorize many
types of contact. 29 C.F.R. § 825.311(a) (“An employer may require an employee on
FMLA leave to report periodically on the employee’s status and intent to return to
work.”); id. at § 825.311(c) (An “employer may require that the employee provide the
employer reasonable notice (i.e., within two business days) of [any] changed
circumstances where foreseeable. The employer may also obtain information on such
changed circumstances through requested status reports.”). Further, “[n]othing in the
FMLA or the implementing regulations prevents an employer from enforcing a rule
requiring employees on FMLA leave to keep the employer informed about the
employee’s plans.” Allen v. Butler Cty. Comm’rs, 331 F. App’x 389, 394 (6th Cir. 2009)
(quoting Gilliam v. United Parcel Serv., Inc., 233 F.3d 969, 972 (7th Cir. 2000)).
        Critically, Progressive was only able to effectively contact Jones during his leave
on a few occasions. Compare DE 64 (Jones listing five Progressive communications
during his leave: on Jan. 2, 3, 5 (twice), and 6, 2017), with DE 64-20 at 02:30 (Jones, on
Jan. 17, 2017, denying receipt of Progressive communications on Jan. 5, 2017). All but
one of Progressive’s contacts related to requests for him to return on light duty, and the
FMLA clearly allows contact about such offers. See, e.g., 29 C.F.R. § 825.207 (“[T]he
employee may decline the employer’s offer of a light duty job.”). Ultimately, Jones
provides no evidence of any Progressive contacts falling outside the authorized
boundaries for mid-leave communications. See Tilley v. Kalamazoo Cty. Rd. Comm’n,
654 F. App’x 675, 680 (6th Cir. 2016) (granting summary judgment where “de minimis
contact did little, if anything, to disrupt [employee]’s FMLA leave and did not discourage
[employee] from taking FMLA leave”).


                                            11
                                        Discipline

       Jones also fails to establish that alleged “retaliatory conditions” after he returned

to work denied him any benefits he was owed. First, the FMLA scheme permits

employers to offer a “light duty assignment while [an employee is] recovering from a

serious health condition.” 29 C.F.R. § 825.220(d) (emphasis added). Progressive, through

Watson, expressly tapped Jones’s revised responsibilities as “Light Duty Assignment

Requirements / Expectations[.]” DE 64-15 (Watson 1/11/17 e-mail to Jones). Second, and

given Jones’s claim that he was physically unable to perform his normal job

responsibilities,8 see DE 60-2 at 16 (Dep. at 16), the FMLA gave Plaintiff no right to

reinstatement to his prior role (or, for that matter, any other position)—at least at that

time. See, e.g., 29 C.F.R. § 825.2169(c) (“If the employee is unable to perform an

essential function of the position because of a physical or mental condition . . . the

employee has no right to restoration to another position under the FMLA.”); Hoge v.

Honda of Am. Mfg., Inc., 384 F.3d 238, 245–46 (6th Cir. 2004) (“[T]he right to

restoration does not arise unless the returning employee is able to perform the essential

functions of the position or an equivalent.”). Put simply, Progressive, by assigning

modified light-duty responsibilities, did not deny Jones any “FMLA benefits to which he

was entitled.” Romans, 668 F.3d at 840.

       Jones’s alternative “discipline” theory, based on Progressive’s investigation into

the validity of his leave, is also fatally flawed. As with his “chilling” theory, Jones does

not tether the investigation to any specific impairment of his FMLA rights. Jones does



8
  As well as his failure to provide a fitness-for-duty certification. See 29 C.F.R. §
825.312(a); DE 64-1 (FMLA Designation Notice: requiring such certification “to be
restored to employment.”).


                                            12
not claim (and no evidence suggests) that but for the investigation he would have

requested additional time-off. Further, in the Sixth Circuit, “employers are permitted to

investigate their employees for wrongdoing, including wrongdoing related to protected

leave.” Groening, 884 F.3d at 631 (quoting Dendinger v. Ohio, 207 F. App’x 521, 527

(6th Cir. 2006) (“We have repeatedly held . . . that neither an internal investigation into

suspected wrongdoing by an employee nor that employee’s placement on paid

administrative leave pending the outcome of such an investigation constitutes an adverse

employment action.”)). Progressive did no more.

       In sum, Progressive’s modification of Jones’s duties after his return was

consistent with an FMLA authorized light-duty position. Given Jones’s undisputed health

status at the time, Progressive did not deny Plaintiff any FMLA entitlement by failing to

restore him to his prior role. Nor did Progressive’s investigation regarding dishonesty—

i.e., a “lawful, non-retaliatory bas[is] for termination”—itself interfere with Jones’s

FMLA rights. Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 284 (6th Cir. 2012);

see Kitts v. Gen. Tel. N., Inc., No. 2:04-CV-173, 2005 WL 2277438, at *11 (S.D. Ohio

Sept. 19, 2005) (“[N]othing in the FMLA prohibits an employer from investigating

allegations of dishonesty[.]”). Finally, Plaintiff offers no rebuttal for Progressive’s non-

FMLA explanations for the investigation or light-duty modifications. Grace, 521 F.3d at

670 (“[I]nterference with an employee’s FMLA rights does not constitute a violation if

the employer has a legitimate reason unrelated to the exercise of FMLA rights for




                                            13
engaging in the challenged conduct.” (quotation marks and citation omitted)).9 Jones’s

discipline-based interference theories fail as a matter of law.

                                 “Forced” Return to Work

       Jones offers little to build on the conclusory assertion that Progressive forced him

to return to work on January 11. See DE 64 at 19. Nonetheless, the Court finds the full

record amply supportive, and the theory survives summary judgment. The key question,

under the relevant regulation, is whether Progressive “coerced” Jones to return on light

duty by, e.g., making acceptance “a condition of employment.” 29 C.F.R. § 825.220(d).

An employer may offer an employee on FMLA leave a light-duty return, but the

employer may not demand that such employee accept. Id. (authorizing “an employee’s

voluntary and uncoerced acceptance (not as a condition of employment) of a light duty

assignment”); Stein v. Atlas Indus., Inc., 730 F. App’x 313, 317 (6th Cir. 2018) (“Stein is

correct that an employer may not require that an employee return to work once cleared

for light duty if the employee has unexhausted FMLA leave.”).

       For proof on the issue, Jones relies on two sub-theories. First, he construes

Watson’s purported admission that Jones’s termination was a result of absence on a

(subsequently approved) FMLA day as proof that acceptance of light duty was

mandatory. DE 64 at 15. Next, Jones argues that nobody from Progressive explicitly told

him that he could continue his FMLA leave rather than accept the light-duty assignment.

Id. Progressive, in reply, contends that Watson made no such concession and that Jones

purportedly admitted that he returned to work voluntarily. DE 69 at 1–3.




9
  The Court addresses this alternative dismissal basis in greater detail in the retaliation
analysis.


                                             14
       Both sides make too much of ambiguous deposition statements. Watson’s

statement hardly amounts to an admission that Progressive fired Jones because he failed

to show up while on FMLA leave. Given the full deposition context, the Court finds that

Watson’s statement provides no more than a scintilla of evidence that the identified

January 2 absence drove Progressive’s termination decision. See Staunch v. Continental

Airlines, Inc., 511 F.3d 625, 628–29 (6th Cir. 2008) (“It is not sufficient for the party

opposing summary judgment to present a ‘mere scintilla’ of evidence; the evidence must

be such that a reasonable jury could find in her favor.”). Watson broadly stated on several

occasions that Jones was terminated for dishonesty. DE 69-1 at 4 (Dep. at 24); id. at 9

(Dep. at 49). Watson, having already testified that he did not remember specific dates,

merely confirmed what a document reflected, i.e., that he believed Jones was supposed to

be at work on January 2. See DE 64-16 at 4 (Dep. at 54); id. at 5 (Dep. at 25); DE 69-1 at

7 (Dep. at 39). Jones treats this one-off statement from an admitted date-amnesic

manager as indicative directly of intent. The Court is unpersuaded.

       The communications indicate that Watson believed Jones was supposed to be

back on January 2, 2017. DE 60-9 at 21 (Jan. 2, 2017, Watson e-mail to Jones: “I had

received a notification that you would be back today? Any Update you can provide?”).10

However, nothing about the tone of Watson’s communication or Jones’s response

suggests that either believed a January 2, 2017, return was mandatory. See id. (Jan. 2,

2017, Jones e-mail to Watson: “Mr. Wats[,] Hello sorry I was waiting to get the

paperwork back from the Doctor they have taken me off work longer than expected[.]”).



10
   This was likely based on a December 27 e-mail from the Travelers Workers’
Compensation department indicating that Jones “plans to [return to work] after vacation
on 1/2/17.” Id. at 20. The Company had no different release info at that point.


                                            15
Plaintiff, himself, attributed Watson’s e-mail query to the end of a vacation that Jones

scheduled pre-injury. See DE 69-2 at 4 (Jones Dep. at 98).

       Finally, the Court notes that as of January 5, 2017, Jennifer Liebler (who

ultimately initiated Progressive’s investigation) “suggest[ed] that [Progressive]

accommodate the light duty request as of now” and anticipated that if such work ran dry

Progressive would “send him back out until he’s released to full duty[.]” DE 60-9 at 27

(Jan. 5, 2017, Liebler e-mail). In short, the full record conclusively shows that a January

2 return was not a condition of Jones’s employment. Three days later, Progressive was

contemplating a light-duty accommodation and, indeed, directed Jones to return on light

duty more than a week after his January 2 absence.

       However, contrary to Progressive’s reading, Jones’s testimony (along with

Progressive’s overtures) is hardly unequivocal as to a January 11, 2017, voluntary return.

Jones stated that he would have returned if Progressive “told” him to come back and

would have done whatever Progressive “told [him] to do[.]” DE 60-2 at 18 (Dep. at 117).

Given workplace power dynamics, a manager’s unvarnished directive carries inherent

coercive import.11 Logically, an employee receiving a superior’s directions faces, at least,

implied consequences (up to and including termination) for failure to comply. In other

words, despite Progressive’s portrayal, Jones did not concede that his return was

voluntary. Indeed, Jones explicitly claimed Progressive forced him “to come back to

work[.]” DE 60-2 at 29 (Dep. at 180).




11
   Coercion involves compulsion “by force, intimidation, or authority,” especially
“without regard for individual desire or volition[.]” Coerce, Webster’s Unabridged
Dictionary (2001 ed.). It includes “control, [ ] by exploiting fear, anxiety, etc.” Id.


                                            16
       Jones’s testimony does not stand alone. Progressive employees repeatedly cast

Jones’s return as a flat expectation and never presented continued leave as an option. See,

e.g., DE 60-9 (Liebler Declaration at 4 “he is supposed to return to work”); id. at 31

(Kemp 1/5/17 email—“When I spoke with [Jones] today I told him that . . . if we can

accommodate we would expect you back to work immediately.”); id. at 33 (Kemp 1/5/17

email to Jones—“We are able to accommodate your restrictions . . . [and] will expect

your return to work to your normal hours tomorrow at your local office.”). In truth, it

seems that FMLA coverage and related strictures were not on the Progressive team’s

radar in coordinating Jones’s return. See, e.g., id. at 23 (Liebler 1/5/17 email to Kemp—

“[e]verything we have in hand indicates that [Jones] was supposed to be back to work on

1/2/17”). [The dearth of FMLA references in the investigative file is confirming. See

generally id.] Rather, (and as Defendant contends) Liebler, Kemp, and Watson

“expected” Jones to follow his doctor’s restrictions, “returning to work when the provider

certified that he could do so, consistent with workers’ compensation laws.” DE 61-1 at

20; DE 60-9 at 39 (Liebler 1/6/17 email—“I spoke to Kenton briefly this morning. I

informed him that the business can accommodate . . . and he is expected to return to

work.”); DE 64-20 at 6:30 (Liebler on 1/17/17 call—“you actually left after I informed

you of the requirement to return to light duty” (emphasis added)). The problem (for

Progressive) is, an employee that “no longer qualif[ies] for payments from [ ] workers’

compensation” remains “entitled to continue on unpaid FMLA leave[.]” 29 C.F.R. §

825.702(d)(2) (emphasis added). Likely because of the workers’ comp focus, Progressive

never advised Jones of this entitlement or phrased return as a no-strings option. See, e.g.,

DE 60-9 at 7 (Liebler notes from 1/11/17 call: describing Jones’s leave as “time off work




                                            17
recently related to his worker’s [sic] comp incident from 12/19”). From the tenor of the

various communications a jury could (reasonably) conclude that Progressive, relying on

workers’ comp standards, forced Jones to return, despite conflicting FMLA counter-

options.

       Further, as the Court views this discrete aspect of the claim, Progressive offers no

“legitimate reason unrelated to the exercise of FMLA rights for engaging in the

challenged conduct.” Grace, 521 F.3d at 670. Again, Progressive “expected Mr. Jones to”

return “to work . . . consistent with workers’ compensation law.” See DE 61-1 at 20. The

applicable regulations bar setting such an “expectation” (carrying inherent employer-

authority freight) wholly based on workers’ comp status. In other words, the FMLA

scheme anticipated (and forbade) Progressive’s reliance on the proffered rationale. Thus,

the Court finds that the “reason” Progressive offers for this particular conduct is not

“legitimate[.]” Grace, 521 F.3d at 670; see also Arban v. West Pub. Corp., 345 F.3d 390,

401 (6th Cir. 2003) (“Because the issue is the right to an entitlement, the employee is due

the benefit if the statutory requirements are satisfied, regardless of the intent of the

employer.”).

       Jones, as to his return to work, offered sufficient proof to reach a jury as to each

interference claim element. Specifically, a juror could reasonably conclude, based on this

record, that Progressive coerced (mandated) Jones’s return to a light-duty role. Certainly,

there is no proof Progressive extended an option. Per Liebler “I wanted to ensure he

understood that we would expect him back to work on [1/11].” DE 60-9 at 7. Under

McDonnell Douglas, Progressive’s failure to offer a legitimate, non-FMLA explanation

means that Jones had no burden to show pretext; with no step three trigger, the Court’s




                                            18
analysis ends here. Jaszczyszyn v. Advantage Health Physician Network, 504 F. App’x

440, 448 (6th Cir. 2012). Jones made out a prima facie case, had no rebuttal obligation,

and is entitled to a trial on the distinct forcible-return aspect of his interference claim.

                      2. Retaliation

        Initially, Plaintiff’s allegations supporting his retaliation and interference theories

were, excepting his ultimate termination, coextensive. See DE 25 at ¶¶ 24, 28. However,

Jones, in Response, abandons all but Progressive’s light-duty modifications to and

termination from his job as predicates for the retaliation claim. See DE 64 at 20–21.12

                                       Prima Facie Case

        Jones first claims that Watson’s deposition testimony constitutes direct evidence

of retaliation and that he thus needs no further proof to make out a valid claim. DE 64 at

20; see also Demyanovich v. Cadon Plating & Coatings, L.L.C., 747 F.3d 419, 432 (6th

Cir. 2014) (“If an employee successfully presents direct evidence that the employer acted

with discriminatory motive, ‘the burden shifts to the employer to prove by a

preponderance of the evidence that it would have made the same decision absent the

impermissible motive.’” (citation omitted)). The Court, for multiple reasons, disagrees.



12
  Plaintiff’s claim trimming squares with prevailing authority on the degree of adversity
necessary for retaliation claims. See, e.g., Murphy v. Ohio State Univ., 549 F. App’x 315,
321 (6th Cir. 2013) (“In addition to terminations and pay reductions, demotions and
negative changes in job responsibilities generally are sufficient to create a genuine issue
of material fact as to whether the plaintiff suffered an adverse employment action.”);
Dendinger, 207 F. App’x at 527 (“We have repeatedly held . . . that neither an internal
investigation into suspected wrongdoing by an employee nor that employee’s placement
on paid administrative leave pending the outcome of such an investigation constitutes an
adverse employment action.”). In any event, Plaintiff, facing a well-supported dispositive
motion, offers no argument or proof to show that “a reasonable employee would have
found” any other Progressive conduct “materially adverse.” Crawford, 531 F. App’x at
627. Thus, the Court dismisses any retaliation claims premised on Progressive conduct
other than Jones’s light-duty restrictions and ultimate termination.


                                               19
       First, true direct retaliation evidence is a narrow set:

       “Direct evidence is composed of only the most blatant remarks, whose
       intent could mean nothing other than to discriminate on the basis of some
       impermissible factor.” [Umani v. Michigan Dep’t of Corr., 432 F. App’x
       453, 458 (6th Cir. 2011)]. It is “‘evidence from the lips of the defendant
       proclaiming his or her . . . animus.’” Diebel v. L & H Res., LLC, 492 F.
       App’x 523, 526 (6th Cir. 2012) (quoting Smith v. Chrysler Corp., 155 F.3d
       799, 805 (6th Cir. 1998)).

Hannon v. Louisiana-Pac. Corp., No. 3:17-CV-00922, 2018 WL 6102940, at *4 (M.D.

Tenn. Nov. 21, 2018); see Demyanovich, 747 F.3d at 432 (“Direct evidence does not

require a factfinder to draw any inferences in order to conclude that the challenged

employment action was motivated at least in part by prejudice against members of the

protected group. The evidence must establish not only that the plaintiff’s employer was

predisposed to discriminate on the basis of FMLA leave, but also that the employer acted

on that predisposition.” (quoting DiCarlo v. Potter, 358 F.3d 408, 415 (6th Cir. 2004)).

Second, as previously discussed, Watson’s isolated statement, even under a Jones-

favorable light, presents, at best, a bare scintilla of evidence that Jones lost his job for

missing work on January 2, 2017. See also DE 64-16 at 5 (Watson Dep. at 25: “I’m not

going to be able to recall specific dates.”). Third, contrary to Plaintiff’s argument,

Watson never said that Jones was fired “for his use of FMLA[.]” DE 64 at 20. Fourth, as

Plaintiff himself argues, Watson’s deposition revealed, if anything, a disregard for or

disinterest in Jones’s FMLA leave—this is obviously (and logically) inconsistent with

FMLA discrimination. See DE 64 at 22 (“Watson . . . knew that Mr. Jones was on

FMLA, but did not care as to how that entitlement affected his decision to terminate Mr.

Jones.”). In short, Jones’s direct evidence theory has no merit. Audi AG v. D'Amato, 469

F.3d 534, 545 (6th Cir. 2006) (The summary judgment standard “does not allow, much




                                             20
less require, that we draw strained and unreasonable inferences in favor of the

nonmovant.” (quoting Willis v. Roche Biomedical Laboratories, Inc., 21 F.3d 1368, 1380

(5th Cir. 1994)).

       Turning to the circumstantial theory, Progressive does not dispute that Jones

“engaged in an activity protected by the Act” or, at least as to the termination, that it

“took an adverse employment action” against Jones.13 Hodnett, 749 F. App’x at 394.

Certainly, Jones applied for leave. See DE 64-9 at 6 (Certification of Serious Condition).

He did not recall this act, but the document exists. Indeed, Progressive processed it and

approved leave through the end of January 2017. See DE 64-1 (Designation Notice).

Thus, Jones invoked anti-retaliation protection by invoking the Act.

       Rather, Defendant disputes whether Plaintiff has shown a nexus “between the

protected activity” and either predicate act. Id. Progressive modified Jones’s duties the

day he returned from FMLA leave and fired him less than a week later. “A plaintiff’s

burden in establishing a prima facie case is not intended to be an onerous one.” Skrjanc v.

Great Lakes Power Serv. Co., 272 F.3d 309, 315 (6th Cir. 2001). For present purposes,

Progressive’s challenged conduct came soon enough after Jones’s leave to satisfy

Plaintiff’s causation burden. Tinsley v. Caterpillar Fin. Servs., Corp., No. 18-5303, 2019

WL 1302189, at *6 (6th Cir. Mar. 20, 2019) (“[I]f the adverse employment action closely

follows the protected activity, then temporal proximity alone is sufficient to satisfy the


13
   Progressive does contend that its modification of Jones’s job duties was insufficiently
adverse. The Court sees a genuine factual dispute on this issue. Grace, 521 F.3d at 677
(“Notably, ‘a court may not consider the employer’s alleged nondiscriminatory reason for
taking an adverse employment action when analyzing the prima facie case.’” (citation
omitted)). A jury could reasonably find that the modified conditions, particularly the
Progressive-mandated check-in/check-out procedure and rigid micromanagement, for an
employee used to freedom in the field, were sufficiently adverse to discourage a
reasonable employee from taking future leave.


                                            21
causation prong[.]”); see also Grace, 521 F.3d at 677 (barring consideration of

employer’s rationale for prima facie purposes). Thus, Progressive needed to offer a

legitimate, non-FMLA, explanation for its conduct.

                                 Pretext & Honest Belief

       As to Jones’s modified responsibilities, Progressive asserts that it merely crafted a

light-duty role for Plaintiff consistent with his doctor’s orders. As to termination,

Progressive contends that it fired Jones after a thorough investigation revealed that he

lied in violation of core Company principles. The record amply and one-sidedly supports

both contentions.

       Jones’s Baptist Health records, as of January 4, 2017, authorized an immediate

return to work with the following restrictions: “No lifting[, pushing, or pulling] greater

than 10 pounds” and “[n]o work above shoulder / chest level” with Jones’s left arm. DE

60-13 at 2. Watson’s communicated “Light Duty Assignment Requirements” were

entirely (and undisputedly) consistent with Jones’s doctor’s orders. See DE 64-15 at 1

(Jan. 11, 2017, Watson e-mail to Jones: establishing 11, desk work only, requirements).

As to termination, Watson repeatedly testified that Progressive terminated Jones for

violating Progressive’s core integrity principle through dishonesty related to his return to

work. See, e.g., DE 69-1 at 3–4, 9 (Dep. at 21, 24, 49); DE 64-16 at 4 (Dep. at 53).

Liebler’s deposition (and the full record) confirms. DE 69-3 at 4 (Dep. at 109); see, e.g.,

DE 64-20 at 16:20. Jones’s alleged deception began with the initial medical status,

continued in characterizations of his release terms, and extended to gamesmanship and

nondisclosure with respect to his location, travel, and availability for work from January




                                            22
4 to January 10. Progressive’s investigation, and the January 11 and January 17 calls,

detail the Company’s concerns about probity.

       These reasons, “if believed by [a jury], would support a finding that unlawful

[retaliation] was not the cause of the employment action.” St. Mary’s Honor Ctr. v.

Hicks, 113 S. Ct. 2742, 2747 (1993). Put simply, Progressive carried its “extremely light”

McDonnell Douglas step two production burden. Baseball at Trotwood, LLC v. Dayton

Prof’l Baseball Club, LLC, 204 F. App’x 528, 536 (6th Cir. 2006); cf. Hartsel v. Keys, 87

F.3d 795, 800 (6th Cir. 1996) (“It is important to note that the defendant need not prove a

nondiscriminatory reason for [an adverse employment action], but need merely articulate

a valid rationale.” (emphasis in original)).

       Thus, the retaliation claim’s survival comes down to whether Jones “produced

adequate evidence demonstrating that [Progressive’s] proffered reason[s] were a pretext

for discrimination.” Seeger, 681 F.3d at 285. Jones needed to show “both that the reason

was false, and that [retaliation] was the real reason.” St. Mary’s Honor Ctr., 113 S. Ct. at

2752 (emphasis in original). Plaintiff’s options include showing that Progressive’s

explanations “(1) have no basis in fact; (2) did not actually motivate the action; or (3)

were insufficient to warrant the action.” Seeger, 681 F.3d at 285.

       Jones, though failing to specify, appears to pursue the first path—which is

       essentially an attack on the credibility of the employer’s proffered reason
       and consists of showing that the employer did not actually have cause to
       take adverse action against the employee based on its proffered reason,
       and thus, that the proffered reason is pretextual. Where the employer can
       demonstrate an honest belief in its proffered reason, however, the
       inference of pretext is not warranted. Thus, th[e] Circuit has adopted the
       “honest belief rule.” Under this rule, an employer’s proffered reason is
       considered honestly held where the employer can establish it reasonably
       relied on particularized facts that were before it at the time the decision
       was made. Thereafter, the burden is on the plaintiff to demonstrate that the



                                               23
       employer’s belief was not honestly held. An employee’s bare assertion
       that the employer’s proffered reason has no basis in fact is insufficient to
       call an employer’s honest belief into question, and fails to create a genuine
       issue of material fact.

Id. (quoting Joostberns v. United Parcel Servs., Inc., 166 F. App’x 783, 794 (6th Cir.

2006)). Jones’s pretext theory has two pillars. Plaintiff claims: (1) that there is a genuine

dispute as to whether he ever lied and (2) that Watson confirmed that Progressive fired

Jones, not because he was dishonest, but for his January 2, 2017, absence.

       Initially, the Court notes that none of Jones’s pretext arguments addresses

Progressive’s explanation for modifying his job duties. Thus, to the extent Jones bases his

retaliation claim on such conduct, the theory does not approach nor clear the McDonnell

Douglas step three hurdle. As to Jones’s dishonesty, the Court—though much of the

honestly held belief proof strongly demonstrates otherwise—will assume for argument’s

sake that Jones creates a triable issue as to whether he actually lied. Nonetheless, “[a]s

long as the employer held an honest belief in its proffered reason, the employee cannot

establish pretext even if the employer’s reason is ultimately found to be mistaken,

foolish, trivial, or baseless.” Seeger, 681 F.3d at 285–86 (citation and quotation marks

omitted). Plaintiff wholly failed to show that (or create a triable issue on whether)

Progressive did not honestly believe that Jones was dishonest.

       Progressive thoroughly investigated.14 By January 5, 2017, Jones’s reported

statement to Travelers that “the business could not accommodate light duty restrictions”



14
  Jones disputes many of the statements attributed to him. However, for purposes of the
honest belief analysis, the “determinative question is not whether [Jones] actually [lied],
but whether [Progressive] reasonably and honestly believed that he did.” Seeger, 681
F.3d at 286. Jones does not dispute the authenticity of Progressive’s documented
communications regarding its investigation. Thus, the Court, for present purposes,
summarizes the relevant investigatory file without regard to Jones’s “argument and


                                             24
aroused suspicion in Progressive’s HR Department. See DE 60-9 at 31–32 (Jan. 5, 2017,

Liebler e-mail). Consequently, Liebler “thought it would be wise” to get the various

involved parties “on the same page” concerning Jones’s status. See id. (sent or copied to

Jacqueline Jerome, Sharon Kemp, Linda Nelson, John Watson, and Christopher

Leissner). The next day, Liebler advised Jones that the business could accommodate his

restrictions and asked why he had advised Travelers otherwise. Id. at 39 (Jan. 6, 2017,

Liebler e-mail). Jones denied the statement. Id. Following the conversation, Liebler

further reported that Jones “decided to travel to AZ under the assumption that he would

be off work because of the restriction; he has a flight scheduled to return home on

Tuesday.”    Id.   Liebler   also   began   collecting   information   regarding    Jones’s

communications and conduct while on leave. See id. Based on perceived discrepancies in

Jones’s explanation, Liebler initiated a formal inquiry into “a concern of deceptive work

avoidance and potentially an integrity concern[.]” Id. at 5.

       On January 11, 2017, Liebler, Watson, and Leissner interviewed Jones regarding

several apparent inconsistencies. DE 60-9 at 7. Specifically, and given the December 28,

2016, authorization for an immediate (though limited) return to work, Liebler asked Jones

about his failure to return to work after his pre-scheduled vacation ended on January 2,

2017. Id. Jones stated that he did not have the authorizing paperwork. Id. Liebler asked

about Jones’s January 2 e-mail to Watson claiming that “they have taken me off work

longer than expected[.]” Id. at 8 (Interview) & 20 (e-mail). Jones stated that he believed




presentation of competing facts[.]” See id. (In the honest belief context, such disputes are
“misdirected” if, as here, they do not “question [the employer’s] investigatory process.”).
For ease of reading and though recognizing disputes as to certain statements, the Court
omits qualifiers—e.g., allegedly or purportedly—in describing Liebler’s account.


                                             25
the doctor’s office would have communicated with Progressive and that the doctor told

him “you can’t do that” when Jones described his typical work responsibilities. Id. at 8.

       As to the Arizona trip, Jones said he purchased his tickets on January 5, but could

not recall whether he purchased them in the morning or afternoon. Id. Jones stated that he

flew to Arizona that same night and reported returning Tuesday night. Id. at 9. Though

acknowledging that Kemp advised him of possible light duty prior to his departure, Jones

explained that he chose to proceed with his travel plans because Progressive did not

confirm light-duty availability until his January 6 conversation with Liebler. Id. at 8–9

       In the following days, Progressive obtained and reviewed Jones’s flight

documents. See id. at 52 (Jan. 16, 2017, Liebler e-mail to Jones). The records revealed

the following information: Jones booked his ticket on January 4, 2017, id. at 53, and

Jones’s flight left for Arizona on the afternoon of January 6, id. at 55. Liebler, Watson,

and Leissner interviewed Jones again on January 17. Id. at 9. Jones surreptitiously

recorded this call. See DE 64-20 (Recording).

       First, Liebler inquired about the discrepancy between Jones’s prior reported

January 5 purchase and the actual January 4 booking dates. Id. at 00:42. Jones denied

ever claiming a January 5 purchase. Id. Leissner or Watson (the call is not clear which)

corroborated Liebler’s notes regarding the January 5 representation. Id. at 01:15.15



15
   The Court notes additional support from the fact that a discussion as to whether the
ticket was purchased in the morning or afternoon occurred in the first place. [Liebler
reported this discussion not only in her investigation notes (backed by at least one other
set), DE 60-9 at 4, but also on the call before Jones disclaimed a January 5 purchase
representation. See DE 64-20 at 00:45.] Such inquiry would have been irrelevant unless
Jones had claimed a January 5 booking. That is, that subject was discussed in the context
of purchase timing relative to the January 5 Kemp call regarding possible light duty. If
Jones had reported that he did not know when he bought the tickets (as he claimed on
January 17) or reported a January 4 purchase, it would have made little sense for


                                             26
Assuming a January 4 purchase, Liebler asked why Jones did not report the pending

travel to Kemp when she identified a potential light-duty return. Id. at 03:45. Jones

claimed he did not credit the information because “any other time that there was any kind

of restriction we wouldn’t return to work until we [were] cleared.” Id. at 04:10.16

       Next, Liebler questioned the variance between Jones’s prior January 5 departure

report and the records’ indication of a January 6 flight. Id. at 05:00. Liebler also asked

why Jones would have told her, at 11:30 a.m. on January 6 that he was in Arizona, when

his flight did not actually leave until roughly four hours later. Id. Jones claimed he

previously said he was “on his way to,” not in Arizona and that he left January 5, not that

he flew out on January 5. Id. at 05:35. When pressed, Jones explained that, on January 5,

he drove to Cincinnati to stay with his cousin in anticipation of the next-day flight. Id. at

06:30.17 Jones hedged that he may have confused the dates because he was “caught off



Progressive to try pinning down the exact purchase time vis-à-vis the January 5 Kemp
call.
16
   Jones’s HR records, at minimum, strongly imply that Jones’s claim as to prior non-
accommodation is false. See DE 60-8 at 3 (June 9, 2009, after a prior FMLA leave, Jones
reporting: “I am at work and working with management on my restrictions.”).
17
   This tale is particularly shaky for multiple reasons. First, Jones, on January 17, stated
that he drove to his cousin’s house on January 5. Jones also conceded that his flight to
Arizona did not leave until roughly four hours after his January 6 call with Liebler. DE
64-20 at 09:30. Thus, Jones’s own words strongly refute any claim that he was “on his
way” anywhere when he spoke with Liebler on January 6. [Liebler’s January 6 e-mail
memorializing the morning conversation also indicates that Jones claimed he was in
Arizona when they spoke. See DE 60-9 at 39.] Second, Jones does not dispute that
Liebler advised him that Progressive would expect him back on January 9, or that Liebler
adjusted this date to January 11 based on Jones’s representation that he would be back on
January 10. In case context, the structure of this conversation only makes sense if Jones
told Liebler he was already in Arizona. Surely if Jones had merely said he was “on his
way” to Arizona, Liebler would have inquired if he could cancel his travel plans or, at
least, noted Jones’s decision to board a flight with notice that Progressive expected him
back before his planned return. [Since Liebler initiated the contact, the Court can rule out
the possibility of an in-flight call.] Remember also: Jones reported that the only reason he
forged ahead with his Arizona plans following the January 5 Kemp conversation was


                                             27
guard.” Id. at 7:40. [Of course, as either Watson or Leissner pointed out, Liebler’s

questions to Jones on January 6 were not about any long-past events, but about his

current, or very recent, acts. Id. at 8:00.] Importantly, on the January 17 call that only

Jones knew he was taping, Jones did not unequivocally deny claiming he had been in

Arizona during the Liebler 1/6 contact. He said he did not know if he had claimed to be

in or on the way to Arizona during the discussion. Further, he did not deny withholding

from Kemp the fact of the planned travel—Jones already held non-refundable tickets and

yet said nary a word to Kemp about the trip. Progressive has good reason for feeling

misled and misused by Jones’s opaqueness during these interactions. It is not forthright to

discuss a January 6 return to work without revealing a plan to be in The Grand Canyon

State on the proposed return day.

       Progressive’s investigation, as recited, provided many self-evident bases for a

reasonable good-faith belief in Jones’s dishonesty. The Court has noted others.

Progressive’s documenting of Jones’s shifting narrative—from the first interview to the

second—was alone sufficient for Progressive to carry its burden here. Certainly, Jones

disputes whether he actually changed his story. Yet, for present purposes, such a dispute

is (in this case)18 irrelevant. See Seeger, 681 F.3d at 286 (The “determinative question is

not whether [Jones] actually [lied], but whether [Progressive] reasonably and honestly

believed that he did.”). As Jones himself conceded, with three Progressive employees

believing he lied, the Company was hardly unreasonable in acting on their word over his.


because the availability of light-duty was still an open question; and, on January 6,
Liebler explicitly (and undisputedly) informed Jones that light-duty was available before
he got on his flight to Arizona. DE 64-20 at 09:50.
18
   This is not a case where the factual truth of the employer’s termination grounds is so
dubious that any reliance on such grounds, itself, casts doubt on the investigation’s
validity or the honesty of the employer’s belief.


                                            28
See DE 60-2 at 25 (Dep. at 172: “Q. . . . But you understand from an investigative

standpoint when you have three people who believe they heard dishonesty and one

person who says, absolutely didn’t happen . . . it doesn’t have to be, but three often beats

one? A. It does. It does.”).

       In sum, Progressive’s investigation unearthed reasonable grounds for its

demonstrated honest belief in Jones’s suspected mendacity.19 Progressive’s Code of

Business Conduct and Ethics lists “Integrity” as its first core value, and states: “We

revere honesty.” DE 60-5 at 3. Progressive policies provide for “Termination” as

discipline for “[m]isconduct such as dishonesty, or conduct which violates . . . the Code

of Business Conduct and Ethics.” DE 60-7 at 4. From the moment that Progressive

terminated Jones, see DE 64-20 at 16:20, to date, Defendant has consistently maintained

that it fired Jones because the Company believed he was dishonest during the episode at

issue. The record amply substantiates this belief. Stated otherwise, Progressive

“reasonably relied on the particularized facts that were before it at the time” it terminated

Jones. Donald v. Sybra, Inc., 667 F.3d 757, 763 (6th Cir. 2012).

       Jones thus had an opportunity to rebut Progressive’s showing of honest reliance

on a specific record. Smith, 155 F.3d at 807 (“[O]nce the employer is able to point to the

particularized facts that motivated its decision, the employee has the opportunity to



19
   The Court also notes some bolstering effect for Progressive’s belief arising out of
Jones’s isolation (or, at best, spotty availability) during his leave. The record includes
numerous reports of unanswered calls, and many that Jones claimed he did not receive.
See, e.g., DE 64-20 at 02:50; DE 60-9 at 43 (Jan. 11, 2017, Tracy Harrigan e-mail).
Further, Jones claimed, throughout, an inability to set up his voicemail. See DE 60-9 at 7.
Though not direct dishonesty proof, being unreachable during a period immediately
preceding a planned vacation while relying on an unknown work status (as reflected by
the January 5 Kemp call) smacks of evasion. Jones knew Kemp was trying to clear him
for a January 6 return, yet Kemp could not raise Jones again on that date.


                                             29
produce ‘proof to the contrary.’” (citation omitted)). To this end, Jones cites Smith’s

requirement that the employer’s belief not be based on “ignorance and mythology[.]” See

DE 64 at 22.20 However, Plaintiff misperceives the thrust of this side rule. Reliance on

ignorance or mythology is simply the logical counterpoint to a decision grounded in

particularized facts. To avoid retaliation liability, employers are not required to, as Jones

evidently believes, incorporate a thorough contemplation of the FMLA into a decision

honestly made on a wholly separate basis. Cf. Mullendore, 872 F.3d at 329 (“The

problem with Mullendore’s theory of her case is that it equates a termination in her

absence with a termination because she was absent on FMLA-qualifying medical leave.

The former is permissible, even when an employee is on medical leave; the latter is not

permissible.”). Progressive showed that it honestly believed—based on a fulsome

investigation and specific facts—and relied on a non-FMLA basis in discharging Jones.

That is all Smith requires.21



20
   To the extent Jones relies on Watson’s deposition as honest-belief rebuttal proof,
consistent with a case theme, Jones’s interpretation of the relevant statements stretches
well past the region of reasonable plaintiff-favorable inferences. Watson’s testimony does
not contradict the Company line. Progressive claims it terminated Jones because he lied,
not because he went to Arizona. At bottom, nothing about Watson’s deposition provides
reasonable grounds to question whether Progressive “made a reasonably informed and
considered decision” before firing Jones. Smith, 155 F.3d at 806 (describing this issue as
“the key inquiry”).
21
   “[T]he focus of a discrimination suit is on the intent of the employer.” Smith, 155 F.3d
at 806. Plaintiff’s claim that Progressive decided to terminate Jones in “ignorance” of his
FMLA status actually works to defeat the underlying claim rather than the honest belief
defense. DE 64 at 22. Contrary to Jones’s theory, Progressive can ignore the FMLA and
“claim an honest belief that their actions were consistent with that same framework.” Id.
Indeed, the FMLA discrimination prohibition effectively promotes the type of process
that Jones castigates Watson for utilizing: “Mr. Watson . . . knew that Mr. Jones was on
FMLA, but did not care as to how that entitlement affected his decision to terminate Mr.
Jones.” Id.; see Hodnett, 749 F. App’x at 393–94 (A “prima facie case of retaliation”
requires a plaintiff to show “that there was a causal connection between the [FMLA]
protected activity and the adverse employment action.”). Indeed, if Progressive had


                                             30
       Finally, and most importantly, Jones failed to carry his ultimate burden. Plaintiff

needed to produce “sufficient evidence from which the jury could . . . infer that

[Progressive] intentionally discriminated against him.” Seeger, 681 F.3d at 285. “Here, . .

. much of the evidence most damaging to [Jones]’s allegations comes from h[is] own

testimony.” Hartsel, 87 F.3d at 800. Plaintiff, at deposition, declined to attribute any of

Progressive’s conduct to his FMLA leave. See DE 60-2 at 22–23 (Dep. at 161–62).

Rather, Jones claimed Progressive’s actual motives stemmed from disharmonious events

and grudges formed years before his 2016 injury. Id. Progressive’s past grants of Jones’s

FMLA leave requests (with no allegation of adverse consequences) further undercut any

purported leave-termination linkage. See DE 60-8 (Jones HR Records). Put simply,

Jones, himself, evidently does not believe that Progressive fired him as punishment for

taking FMLA leave, and the record reveals no proof suggesting otherwise.

                     3. FMLA Sub-Conclusion

       Taken as a whole, the record shows that Progressive made a mistake in handling

Jones’s leave: Company officials did not consider Jones’s FMLA status in their decision-

making. On the one hand, Progressive’s failure to adequately account for Jones’s FMLA

protections is the driving force for a triable interference claim; on the other, this same

proof strongly refutes any claimed retaliatory animus. Progressive, for good, record-

substantiated reasons, believed Jones lied and fired him as a result. For these reasons, and

those previously discussed, Progressive is entitled to summary judgment on Jones’s

retaliation claim, but the interference claim, though abridged, survives.



discussed the FMLA during its investigation, Jones would surely be pointing to such
communications as proof of retaliation.


                                             31
       The “difference between a retaliation and interference theory is that the first

requires proof of discriminatory or retaliatory intent while an interference theory requires

only proof that the employer denied the employee his or her entitlements under the

FMLA.” Hon. Charles R. Richey, 1 Manual on Employment Discrimination § 9:41.10

(2019). Progressive ignored the role of the FMLA in this drama. It may thus have

interfered, but its ignorance shows no anti-FMLA animus leading to Jones’s discharge.

That, he alone caused.

           B. KRS 342.197 Workers’ Comp Retaliation – Count IX

       Plaintiff’s state workers’ compensation retaliation22 claim fails for essentially the

same reasons that the FMLA iteration failed. The claim elements are virtually identical:

       A prima facie case of workers’ compensation retaliation under Kentucky
       law requires evidence that “(1) the plaintiff engaged in a protected
       activity; (2) the defendant knew that the plaintiff had done so; (3) adverse
       employment action was taken; and (4) that there was a causal connection
       between the protected activity and the adverse employment action.”

Saunders v. Ford Motor Co., 879 F.3d 742, 752 (6th Cir. 2018) (quoting Colorama, Inc.

v. Johnson, 295 S.W.3d 148, 152 (Ky. Ct. App. 2009)). Kentucky applies McDonnell

Douglas burden shifting to workers’ comp retaliation claims. See Kentucky Dep't of Corr.

v. McCullough, 123 S.W.3d 130, 134 (Ky. 2003). The Court, for the reasons discussed in

the FMLA context (i.e., material disputes as to the adversity of changed duties and, given

temporal proximity, the requisite causal connection), finds that Jones provided sufficient

proof to overcome the prima facie hurdle. See, e.g., id. at 135 (“[C]lose temporal

proximity alone may be sufficient” proof of a nexus between protected and adverse acts.).


22
   KRS 342.197(3) provides a cause of action for violation of the following anti-
retaliation provision: “No employee shall be harassed, coerced, discharged, or
discriminated against in any manner whatsoever for filing and pursuing a lawful claim
under this chapter.” KRS 342.197(1).


                                            32
However, on the analysis tracking FMLA retaliation, Jones failed to rebut Progressive’s

substantiated honest belief in his deception or provide any proof of discriminatory

animus. This dooms the state law claim. Progressive eagerly sought Jones’s return to

work; he offers no proof that the discharge flowed from a retaliatory source.

           C. IIED & NIED – Counts III & IV

       Plaintiff’s IIED and NIED claims also fail as a matter of law. Kentucky IIED has

four elements:

       [1] the wrongdoer’s conduct must be intentional or reckless; [2] the
       conduct must be outrageous and intolerable in that it offends against the
       generally accepted standards of decency and morality; [3] there must be a
       causal connection between the wrongdoer’s conduct and the emotional
       distress[;] and [4] the distress suffered must be severe.

Osborne v. Payne, 31 S.W.3d 911, 913–14 (Ky. 2000). The tort is only “intended to

redress behavior that is truly outrageous, intolerable and which results in bringing one to

his knees.” Id. at 914. A Kentucky NIED claim first requires proof “of the recognized

elements of a common law negligence claim[.]” Osborne v. Keeney, 399 S.W.3d 1, 17

(Ky. 2012) (“Keeney”). That is, a plaintiff must show “that (1) the defendant owed the

plaintiff a duty of care, (2) the defendant breached the standard by which his or her duty

is measured, and (3) consequent injury.” Pathways, Inc. v. Hammons, 113 S.W.3d 85, 88

(Ky. 2003). However, when the alleged injury is purely emotional distress, the IIED

severity requirement applies. Thus, for both IIED and NIED claims “[d]istress that does

not significantly affect the [plaintiff’s] everyday life or require significant treatment will

not suffice. And a plaintiff claiming emotional distress damages must present expert

medical or scientific proof to support the claimed injury or impairment.” Keeney, 399




                                             33
S.W.3d 17–18; see also MacGlashan v. ABS Lincs KY, Inc., 84 F. Supp. 3d 595, 605

(W.D. Ky. 2015) (Keeney’s expert testimony requirement applies to NIED & IIED.).

       Plaintiff presents no affirmative evidence “concerning any severe emotional

distress[.]” Keaton v. G.C. Williams Funeral Home, Inc., 436 S.W.3d 538, 545 (Ky. Ct.

App. 2013). This “failure [is] fatal to” Jones’s NIED and IIED claims. Id. The lack of

distress severity proof is not the only deficiency in these two claims23 but, for present

purposes, it suffices to justify summary judgment on Counts III and IV.

           D. Negligence / Vicarious Liability – Count V

       Jones evidently accepts Progressive’s premise (mostly borne out by the Complaint

language, see DE 25 at ¶¶ 34–37) that Count V does not include a common law

negligence claim.24 Rather, as Defendant attacks it (and Plaintiff defends it), Count V

presents a freestanding vicarious liability claim. See DE 61-1 at 28; DE 64 at 25. Yet, the



23
   For instance, courts in this District have previously held that “mere termination of
employment and the resulting embarrassment do not rise to the level of outrageous
conduct and resulting severe emotional distress necessary to support a claim for IIED.”
Stevens v. Saint Elizabeth Med Ctr. Inc., No. 2:10-20-DCR, 2012 WL 298307, at *5
(E.D. Ky. Feb. 1, 2012) (quoting Miracle v. Bell Cnty. Emergency Med. Servs., 237
S.W.3d 555, 560 (Ky. Ct. App. 2007)). As to the negligence claim, Jones does not
specifically identify any duty that Progressive owed him and allegedly breached to cause
him emotional distress. The Court, here, merely identifies example deficiencies but sees
no need to exhaustively catalogue these claims’ several flaws.
24
   Further, even if Plaintiff were asserting a common law negligence theory based on the
alleged FMLA violations, the claim would likely be preempted. See Kastor v. Cash Exp.
of Tennessee, LLC, 77 F. Supp. 3d 605, 614 (W.D. Ky. 2015) (“In a thorough and oft-
cited opinion, Judge Gibson in the Western District of Pennsylvania compiled nearly 20
cases finding ‘that the FMLA provides the exclusive means of recovery for violation of
rights created by the FMLA’ before dismissing the plaintiff’s section 1983 claim that
would have allowed emotional distress or punitive damages. Hayduk v. City of
Johnstown, 580 F.Supp.2d 429, 480–87 (W.D. Pa. 2008).”). This same preemption
rationale confirms the Court’s dismissal of Jones’s IIED and NIED claims. See id. at
614–15 (“If a plaintiff could bring an IIED claim based on conduct that was made
unlawful by the FMLA, she could circumvent th[e] exclusive remedial system that
Congress created for FMLA violations.”).


                                            34
doctrine of “respondeat superior is not a cause of action. It is a basis for holding

[defendant] responsible for the acts of its agents.” O’Bryan v. Holy See, 556 F.3d 361,

370 n.1, 383 (6th Cir. 2009). Thus, Count V states no valid cause of action and the Court

dismisses the claim.25

           E. Contract, Conversion, and Statutory Wage Claim – Counts VI–VIII

       In relevant part, KRS 337.385 provides:

       [A]ny employer who pays any employee less than wages and overtime
       compensation to which such employee is entitled under or by virtue of
       KRS 337.020 to 337.285 shall be liable to such employee affected for the
       full amount of such wages and overtime compensation, less any amount
       actually paid to such employee by the employer, for an additional equal
       amount as liquidated damages, and for costs and such reasonable
       attorney’s fees as may be allowed by the court.

In turn, KRS 337.055 requires prompt payment of “all wages or salary earned” following

termination. Kentucky “wages” include “vested vacation pay[.]” KRS 337.010. However,

“[v]acation pay is purely a matter of contract between employer and employee.” Berrier

v. Bizer, 57 S.W.3d 271, 281 (Ky. 2001).26 Jones’s wage claim, then, turns on whether he

received all vacation pay “vested” on Progressive’s policy terms.

       Progressive’s “Leave Specialist” Kemp, by sworn declaration, states that, based

on Defendant’s records and consistent with Defendant’s Earned Time Benefit (“ETB”)

policy, Jones was paid all “earned and accrued time off.” DE 60-24 (Kemp Declaration).

Specifically, Kemp avers that Progressive paid Jones $13,570.14 for 366.57 earned


25
   Further, Progressive admits that it would be liable for its employees’ acts if Jones is
successful on any claims. DE 61-1 at 28. The upshot is that to the extent a vicarious
liability theory is necessary for any of Jones’s claims to survive summary judgment,
Progressive has conceded the point. Accordingly, the Court sees no need for separate
treatment of the theory in conjunction with any other claims.
26
   See id. (“No Kentucky statute requires an employer to compensate an employee for
accumulated vacation time. OAG 91–73. Nor is there an inherent right either to a
vacation or to payment for unused vacation time.”).


                                           35
vacation hours. Id. at ¶ 4. Based on Kemp’s statement, Progressive seeks summary

judgment on Count VIII. DE 61-1 at 33.

       Jones claims that his deposition testimony precludes summary judgment on this

issue. DE 64 at 32. The most Jones-favorable reading salvageable from the relevant

transcript segment is a halting contention that Jones believes Progressive owes him “60

or 70 hours” of vacation time. DE 64-17 at 4 (Dep. at 186–87). For several reasons and

on the full record, the Court sees no triable issue as to the wage claim.

       First, Jones (as the Court reads the transcript) does not claim that Progressive

improperly deducted vacation time. See DE 64-17 at 4 (Dep. at 187: “[O]ut of my

vacation time of 400 plus hours they took out so many hours. What for, I don’t know.”);

id. (Dep. at 188: Jones, when asked what compensation he felt he was owed, stated that

he wanted to “figure out . . . what” the basis was for the reductions). Such ambiguity in

the foundational evidentiary predicate places the claim on a dicey perch.

       Second, though Jones’s briefing more firmly claims improper reductions, he fails

to explain why he believed that Progressive owed him accrued vacation wages for 60, 70,

or any number of hours.27 For instance, if Jones is saying that Progressive incorrectly

calculated his “vested” hours,28 he does not provide or identify the governing policy

provisions, much less point to any specific deviation. Alternatively, if his theory is that

the ETB hours were correctly tabulated but payment was maliciously withheld, he points



27
   Jones appears to disclaim any reliance on the 11 “dock” hours Kemp addressed in her
declaration. See DE 64 at 33 n.49. Jones’s payment records square with Kemp’s
representations as to the 11-hour figure. See DE 55-3 at 7. Thus, even if the “dock”
protocol was the basis for Jones’s wage claim, the gulf between the 11 recorded “dock”
hours and Jones’s 60-70 hour estimate would, if anything, undercut the only record proof
Plaintiff relies on: his own deposition.
28
   Or, perhaps, divested his hours in contravention of Company policy.


                                             36
to no record support. [Plaintiff’s failure, in this procedural step, to advance a calculation

contrary to Kemp’s report—e.g., claiming an alternative number of hours owed or

actually paid—is glaring.]

       Finally, the Court notes that Plaintiff (during discovery) disclosed and Defendant

(with a prior motion) filed documentation regarding Jones’s ETB accrual during the

relevant period. DE 55-3 (Jones e-mailed Pay Statements).29 The papers record payments

before Jones’s injury (December 8, 2018) and continue until after his termination

(January 19, 2017). Id. at 1, 5. Jones’s paystubs reveal two relevant facts: (A) the

maximum reported ETB balance during this period was 369.68 hours, see id. at 3–4 (Dec.

22, 2019); and (B) the final, January 19, ETB balance was 366.57 hours. The former

contradicts Plaintiff’s recollection of an ETB balance of “400 plus hours[.]”30 DE 64-17

at 4 (Dep. at 187).31 The latter precisely tracks Kemp’s sworn narrative. See DE 60-24 at

2 (“Jones received a gross (pre-deduction) payment of $13,570.14 representing 366.57

earned and accrued ETB hours[.]”).32




29
    Confusingly, neither party’s briefing confronts these on-point records. Perhaps the
parties misinterpreted Judge Ingram’s ruling on the marital communications privilege.
See DE 58 (Order). Yet, the DE 58 finding clearly addressed “messages . . . not before
the Court[.]” Id. at 9. The DE 55-3 emails were not in that category. Rather, as Judge
Ingram aptly stated: “A waiver of the privilege requires an intentional disclosure of the
content of the confidential communication by the party seeking to invoke the privilege.”
Id. at 8 (citations and quotation marks omitted). The privilege, as to the pay statement
emails, was fully waived.
30
   Jones’s belief that Progressive’s reduction from his “400 plus hours” occurred “near
[his] termination” strengthens the contradictory impact of the pay records from this
specific period. See DE 64-17 (Jones Dep. at 187).
31
   Further, the Court notes that the difference between Jones’s estimation of his pre-
termination ETB balance and the objectively recorded balances roughly approximates the
60+ hours Jones believes Progressive shorted him.
32
   The dollar figure is also consistent with a 366.57-hour payment at Jones’s pre-
termination $37.019 hourly rate. See, e.g., DE 55-3 at 3.


                                             37
        Jones’s own pay records corroborate Kemp’s claim that Progressive followed its

vacation-time policies, including full post-termination compensation for any ETB

balance. As stated, the Court questions whether Plaintiff’s equivocal deposition

statements amount to a contrary allegation. Yet even if they do, when, as here, a movant

provides a personnel department member’s sworn declaration regarding employment

records, a plaintiff’s “conclusory allegations unsupported by specific evidence are

insufficient to establish a genuine issue of material fact.” Hinson v. Tecumseh Prod. Co.,

234 F.3d 1268 (table), 2000 WL 1597947 (6th Cir. 2000). Jones brings nothing more to

bear. Accordingly, Defendant is entitled to summary judgment on the wage claim.

       The same analysis dooms Jones’s breach of contract33 and conversion34 claims.

Plaintiff pegged both claims to Progressive’s alleged failure to fully compensate him for

accrued ETB. See DE 64 at 33; DE 25 at ¶¶ 38–41; id. at ¶¶ 42–48. Jones testified that he



33
    “To prove a breach of contract, the complainant must establish three things: 1)
existence of a contract; 2) breach of that contract; and 3) damages flowing from the
breach of contract.” Metro Louisville / Jefferson Cnty. Gov’t v. Abma, 326 S.W.3d 1, 8
(Ky. Ct. App. 2009). Jones never identifies, with any specificity, what provision of what
contract he bases his claim on. The Court can hardly assess breach or damages without
proof as to contract terms. Because Jones established no genuine dispute as to any claim
element, Progressive is entitled to summary judgment on the contract theory.
34
   Kentucky conversion has 7 elements:
        (1) the plaintiff had legal title to the converted property; (2) the plaintiff had
        possession of the property or the right to possess it at the time of the conversion;
        (3) the defendant exercised dominion over the property in a manner which denied
        the plaintiff’s rights to use and enjoy the property and which was to the
        defendant’s own use and beneficial enjoyment; (4) the defendant intended to
        interfere with the plaintiff’s possession; (5) the plaintiff made some demand for
        the property’s return which the defendant refused; (6) the defendant’s act was the
        legal cause of the plaintiff’s loss of the property; and (7) the plaintiff suffered
        damage by the loss of the property.
Jasper v. Blair, 492 S.W.3d 579, 583 (Ky. App. 2016); Ky. Ass’n of Counties All Lines
Fund Trust v. McClendon, 157 S.W.3d 626, 632 n.12 (Ky. 2005). Plaintiff failed to show
a triable issue as to any property of Jones Progressive improperly holds. Thus, the claim
fails on multiple elements.


                                            38
did not believe Progressive owed him anything else. DE 60-2 at 34 (Dep. at 188).

Plaintiff failed to show any genuine dispute regarding a property or contractual right to

any additional ETB compensation. Accordingly, the conversion and contract breach

claims fail as a matter of law.

           F. Interference with Contractual Relations – Count X

       Jones’s contractual interference claim is also deficient. “Kentucky law follows the

Restatement (Second) of Torts for tortious interference claims.” Mountain Motorsports

Paving & Const. LLC v. Yamaha Motor Corp., U.S.A., No. 14-CV-76-ART, 2014 WL

5341865, at *7 (E.D. Ky. Oct. 20, 2014) (citing Carmichael–Lynch–Nolan Adver.

Agency, Inc. v. Bennett & Assocs., Inc., 561 S.W.2d 99, 102 (Ky. Ct. App. 1977)

(interference with existing contract rights)). The claim requires: “(1) the existence of a

contract; (2) [Progressive]’s knowledge of this contract; (3) that [Progressive] intended to

cause its breach; (4) its conduct caused the breach; (5) this breach resulted in damages to

[Jones]; and (6) [Progressive] had no privilege or justification to excuse its conduct.”

Rich & Rich P’ship v. Poetman Records USA, Inc., 714 F. Supp. 2d 657, 669 (E.D. Ky.

2010). Jones bases his claim on Progressive’s alleged interference with workers’

compensation and disability benefits. See DE 64 at 33.

       Progressive seeks summary judgment based on Plaintiff’s failure to produce or

identify any breached contract. See DE 61-1 at 35.35 Jones’s half-paragraph response

generally references “[f]acts adduced in discovery” in support of a conclusory assertion

that Progressive improperly interfered “with Mr. Jones’[s] contractual rights to benefits.”

DE 64 at 33. This rudimentary argument cannot stave off summary judgment. Gooden v.


35
  Jones, through discovery, confirmed that his interference claim involved a written
contract. See DE 60-22 at 9 (Pl.’s Interrog. Resps.).


                                            39
City of Memphis Police Dep’t, 67 F. App’x 893, 895 (6th Cir. 2003) (“Conclusory

allegations, speculation, and unsubstantiated assertions are not evidence, and are not

enough to defeat a well-supported motion for summary judgment.”). Fatally, Plaintiff did

not identify or file any specific contract. Without a contract to review, the Court cannot

possibly assess breach. In short, Jones’s interference claim lacks any record support for

multiple essential elements, and Progressive is entitled to summary judgment.

           G. Wrongful Use of Administrative Proceedings – Count XI

       Kentucky’s wrongful use of administrative proceedings tort is a species of

malicious prosecution. See Martin v. O’Daniel, 507 S.W.3d 1, 10 (Ky. 2016) (describing

the Restatement (Second) of Torts § 674 “Wrongful Use of Civil Proceedings” as

explaining “malicious prosecution claims arising out of civil litigation”). A successful

plaintiff must prove that:

       1) the defendant initiated, continued, or procured . . . an administrative
       disciplinary proceeding against the plaintiff;
       2) the defendant acted without probable cause;
       3) the defendant acted with malice, which, in the . . . civil context, means
       seeking to achieve a purpose other than the proper adjudication of the
       claim upon which the underlying proceeding was based;
       4) the proceeding . . . terminated in favor of the person against whom it
       was brought; and
       5) the plaintiff suffered damages as a result of the proceeding.

Id. at 11–12. Probable cause “exists where the person who initiates civil proceedings

‘reasonably believes in the existence of the facts upon which the claim is based, and . . .

that under those facts the claim may be valid under the applicable law.’” Prewitt v.

Sexton, 777 S.W.2d 891, 894 (Ky. 1989) (quoting Restatement § 675). The existence of

probable cause is a legal “question for the court[.]” Id. (emphasis in original). Because




                                            40
the tort is disfavored, a plaintiff must “strictly comply with the prerequisites of

maintaining an action.” Id. at 895 (citation omitted).

       Plaintiff contends that Progressive’s submissions to Kentucky’s Division of

Unemployment Insurance (the “Division”) regarding its explanation for the Jones

termination effectively “continued” the unemployment proceeding against him. See DE

64 at 29. The Court has serious doubts about this proposition. Generally, unemployment

proceedings are a poor fit for the wrongful use of administrative proceedings rubric. The

employee (not the employer) must, typically, initiate the process. See KRS 341.350 (“An

unemployed worker shall . . . be eligible for benefits . . . only if: (1) He or she has made a

claim for benefits.”). But see 787 KAR 1:090 at § 4(1) (“An employer may file a claim

on behalf of an unemployed worker if: (a) The worker has definite recall rights within

four (4) calendar weeks[.]”). Further, an unemployment proceeding is not “an

administrative disciplinary proceeding against the plaintiff[.]” Martin, 507 S.W.3d at 10.

Rather, the proceedings concern benefits accruing or owed to a claimant. Finally, when

an employee is fired “for a reason other than lack of work,” state regulations require the

employer to timely notify the Division “in writing[.]” 781 KAR 1:060 at § 2.

       Case-specific reasons also undercut Jones’s continuation claim. For instance,

Progressive, itself, did not submit anything to the Division. A “Third Party

Administrator” filed the at-issue report. See DE 60-17 at 1 (Unemployment Submission).

[Jones offers no agency theory or proof to justify imputing the administrator’s conduct to

Progressive.] Jones (not Progressive) initiated the appeal and thus “continued” the

proceedings. See DE 64-27 at 1 (Referee Decision). Progressive, though later appearing

by counsel, presented no evidence. See id. at 2. In short, the Court sees no record proof




                                             41
that Progressive “continued” any “disciplinary proceeding against” Jones. Given the

tort’s disfavored status and the Commonwealth’s strict compliance requirement, the

Court finds that these discrepancies, between case facts and claim elements, justify

dismissal.36

       Finally, even if Progressive had “continued” proceedings against Jones, the Court,

for the reasons discussed in the retaliation analysis, finds that Defendant had probable

cause to do so. That is, Progressive, based on specific facts and after a thorough

investigation, “reasonably believed” that Jones lied and that such dishonesty provided



36
  In analogous circumstances, the Sixth Circuit opined:
        Plaintiffs’ argument would stand the law of malicious prosecution on its head. By
        plaintiffs’ reasoning, a successfully challenged wrongful dismissal from a job
        subject to a collective bargaining agreement, for example, would support not only
        the standard claims against the employer or union or both, but also a claim for
        malicious prosecution because the employee invoked internal administrative or
        judicial proceedings for reinstatement or compensation. Similarly, every
        successful defamation case would support a parallel cause of action for malicious
        prosecution because the plaintiff is also entitled to institute proceedings to redress
        injury to his reputation.
        Malicious prosecution relates to resort to procedure for abusive purposes. Where a
        plaintiff complains of other conduct, even conduct requiring the plaintiff to
        institute proceedings to reverse the effect of a defendant’s conduct, the plaintiff
        must assert a cause of action premised directly on the underlying conduct.
McMaster v. Cabinet for Human Res., 824 F.2d 518, 521–22 (6th Cir. 1987). So too here.
Jones’s real dispute is with Progressive firing him. He can and, here, does challenge that
conduct directly. The Court declines a ruling that would allow any plaintiff disputing his
discharge to multiply his claims simply by seeking unemployment. Under Jones’s theory,
an employer with a good-faith dispute regarding a discharge would be whipsawed
between the unlawful use of proceedings tort and state-mandated reporting. Consider this:
to avoid a wrongful use of proceedings claim and, given the state requirement, an
employer would have to either (A) report a non-misconduct termination basis (as Jones
evidently believes Progressive should have done)—thereby bolstering any direct
challenge to the discharge—or (B) keep silent and face a state misdemeanor charge. See
Christian v. Wal-Mart Stores, Inc., No. 07-14482, 2009 WL 349693, at *7 (E.D. Mich.
Feb. 10, 2009) (“Contradictions or inconsistencies in an employer’s explanations for
termination can support a finding of pretext.”); KRS 341.990(6)(b) (“Any person who
willfully fails or refuses to furnish any reports required . . . shall be guilty of a Class B
misdemeanor.”). The Court rejects the regime Jones proposes.


                                             42
good cause to terminate him. Prewitt, 777 S.W.2d at 894; see also KRS 341.370(1) (“A

worker shall be disqualified from receiving benefits for the duration of any period of

unemployment with respect to which: . . . (b) He has been discharged for misconduct or

dishonesty connected with his most recent work.”). The Court finds that Jones, as a

matter of law, failed to show a lack of probable cause. Accordingly, and for each of these

reasons, the Court dismisses the wrongful use of proceedings claim.

           H. Negligence Per Se – Count XII

       In the Commonwealth, “negligence per se is merely a negligent claim with a

statutory standard of care substituted for the common law standard of care.” Pile v. City

of Brandenburg, 215 S.W.3d 36, 41 (Ky. 2006) (citation omitted). Kentucky has codified

the doctrine. See KRS 446.070. The statute:

       creates a private right of action under which a damaged party may sue for
       a violation of a statutory standard of care, provided that three prerequisites
       are met: first, the statute in question must be penal in nature or provide no
       inclusive civil remedy; second, the party must be within the class of
       persons the statute is intended to protect; and third, the plaintiff’s injury
       must be of the type that the statute was designed to prevent.

Hickey v. Gen. Elec. Co., 539 S.W.3d 19, 23–24 (Ky. 2018) (emphasis in original)

(quoting Vanhook v. Somerset Health Facilities, LP, 67 F.Supp.3d 810, 819 (E.D. Ky.

2014)). The state’s highest court recently held that a KRS 446.070 claim premised on “an

alleged violation of KRS 341.990(6)(a) is cognizable under Kentucky law.” Id. at 25.

Thus, the Court turns to the duty-setting provision.

       Per KRS 341.990, a person must not “knowingly” make a “false statement or

representation of a material fact” or fail “to disclose [a] material fact to prevent or reduce

the payment of benefits to any worker entitled thereto[.]” KRS 341.990(6)(a). Plaintiff

claims that “Progressive challenged Mr. Jones’[s] entitlement to benefits when it had no



                                             43
basis to do so.” DE 64 at 32. Progressive’s only arguable “challenge[,]” to Jones’s

unemployment benefits, as a regulatory matter, was the previously described third-party

(and statutorily-mandated) submission of its explanation for Jones’s termination. Yet, as

explained, Jones presents no evidence sufficient for a reasonable juror to find that

Progressive’s conduct issued from anything other than an honest belief in a legitimate

termination basis. The at-issue submission merely explained Progressive’s rationale and

provided supporting documentation. Again, an employee that “has been discharged for

misconduct or dishonesty connected with his most recent work” is disqualified from

receiving benefits. KRS 341.370(1). Given Progressive’s unrebutted honest belief in

Jones’s dishonesty, Plaintiff failed to show that Progressive knowingly sought to “prevent

or reduce the payment of benefits to any worker entitled thereto[.]” KRS 341.990(6)(a).

       Jones acknowledges that a Hickey claim hangs on “an employer’s bad faith

opposition to” an employee’s claim. 539 S.W.3d at 23. Yet, Jones fails to anchor his

claim with proof of bad faith. Indeed, the full record shows that Progressive conducted a

good faith and thorough investigation, terminated Jones based on its resulting findings,

and, per state law, reported the same to the Division.37 Accordingly, the Court concludes

that no reasonable juror could find that Progressive “knowingly” violated KRS

341.990(6)(a).38



37
   Jones, of course, disputes the conclusion Progressive reached. However, that is not
proof that Progressive acted in bad faith in reaching or reporting its alternative
conclusion. Cf. CPC Livestock, LLC v. Fifth Third Bank, Inc., 495 B.R. 332, 344 (W.D.
Ky. 2013) (“Good faith can be, and usually is, something less than perfection or complete
accuracy, and above all, it means not to take advantage of, not to deceive, not to be
underhanded.” (internal quotation marks omitted) (quoting Roehrig v. Merchs. &
Businessmen’s Mut. Ins. Co., 391 S.W.2d 369, 370 (Ky. 1965)))
38
   Given this result, and with a nod to comity, the Court declines to address Defendant’s
privilege argument. See DE 61-1 at 38–39. As the Court discussed in granting Jones leave


                                           44
           I. Punitive Damages – Count XIII

       Jones claims that “Kentucky law is quite clear that punitive damages must be

pl[eaded] as a separate claim.” DE 64 at 34. The Court disagrees.39 But, in any event,

Plaintiff does not identify (much less point to proof regarding) the essential elements of a

Kentucky “punitive damages” cause of action. See DE 25 at ¶¶ 74; DE 64 at 34. Without

even this minimal claim development—itself, insufficient to clear even the lower Rule 12

hurdle, see Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964 (2007) (“a formulaic

recitation of the elements of a cause of action will not do”)—Jones surely “fails to make a

showing sufficient to establish the existence of an[y] element essential” to his case.

Celotex Corp., 106. S. Ct. at 2252. Thus, as a freestanding punitive damages cause, Count

XIII fails as a matter of law. Particularly so at the summary judgment stage.

       Based on the Complaint language, Jones could be trying to assert a common law

gross negligence claim. See DE 25 at ¶ 74. Such a claim, if successful, would permit a

punitive damages recovery. See Williams v. Wilson, 972 S.W.2d 260, 262–63 (Ky. 1998)

(describing development of Kentucky gross negligence law as a mechanism for recovery

of punitive damages). Kentucky gross negligence has two elements: (1) “failure to


to amend, a ruling for Progressive on the privilege issue could have eviscerating
implications for the nascent Hickey tort. See DE 24 at 4–5 (Op. & Order).
39
   Certainly, one Kentucky appellate panel has said as much. See Chesley v. Abbott, 524
S.W.3d 471, 480 (Ky. Ct. App. 2017), review denied (Aug. 16, 2017). However,
Kentucky’s highest court has consistently characterized punitive damages as a remedy,
rather than a separate cause of action. See, e.g., Horton v. Union Light, Heat & Power
Co., 690 S.W.2d 382, 388 (Ky. 1985) (“The concept of permitting punitive damages in
addition to compensatory damages is one of longstanding in Kentucky.”). The Chesley
court relied on the Supreme Court of Kentucky’s MV Transp. Inc. decision for its
holding. Chesley, 524 S.W.3d at 481 (quoting MV Transp., Inc. v. Allgeier, 433 S.W.3d
324, 341 (Ky. 2014)) Yet, MV Transp. did not hold that Kentucky has a separate
“punitive damages” cause of action but remanded for a retrial on a punitive damages
remedy. See, e.g., 433 S.W.3d at 341. The Commonwealth may well recognize
freestanding punitive damages claims, but state precedent is hardly “clear” on this point.


                                            45
exercise reasonable care” and (2) “that [such] negligence was accompanied by wanton or

reckless disregard for the lives, safety, or property of others.” Gibson v. Fuel Transport,

Inc., 410 S.W.3d 56, 59 (Ky. 2013). Plaintiff offers zero proof in support of (or legal

argument substantiating) either claim element. Finally, punitive damages are not

available as a remedy for Jones’s sole surviving FMLA cause of action.40 Thus, whether

the Court construes Count XIII as a standalone punitive damages claim, a common law

gross negligence cause of action, or a proposed remedy for his other claims, Jones failed

to show a triable issue of fact. Accordingly, the Court dismisses Count XIII.

IV.    CONCLUSION

       For the reasons, to the extent, and on the terms stated, the Court GRANTS IN

PART and DENIES IN PART DE 61 and ORDERS as follows:

       1. The Court, pursuant to the parties’ undisputed agreement, DISMISSES all

           claims against Progressive Specialty Insurance Agency, Inc., WITH

           PREJUDICE; and

       2. The Court dismisses Plaintiff’s Counts II–XIII WITH PREJUDICE. The

           interference claim, alone, persists.




40
  See, e.g., 29 U.S.C. § 2617; Arrigo v. Link, 836 F.3d 787, 798 (7th Cir. 2016) (“FMLA
damages don't include emotional distress and punitive damages[.]”); Carroll v. Potter,
No. CIV.A. 3:05-CV-108-S, 2007 WL 3342298, at *3 (W.D. Ky. Nov. 7, 2007) (“Other
kinds of damages, including punitive damages and damages for emotional distress, are
not recoverable under the FMLA. Rosanio v. Taco Bell of America, Inc., 303 F.Supp.2d
878 (N.D. Ohio 2004); Johnson [v. Honda of America Mfg., Inc., 221 F.Supp.2d 853, 858
(S.D. Ohio 2002).]”); cf. Brumbalough v. Camelot Care Centers, Inc., 427 F.3d 996,
1007 (6th Cir. 2005) (joining circuits holding emotional distress damages non-
recoverable based on exclusivity of the FMLA damages provisions).


                                             46
This the 24th day of September, 2019.




                                        47
